EXHIBIT 10.7(f)

 

FIFTH AMENDMENT TO

CONSULTING AGREEMENT

DATED AS OF JULY 2, 2012 BETWEEN

NTN BUZZTIME, INC. AND JABAM, INC.

 

 

The following amendment to the above-referenced Agreement between NTN BUZZTIME,
INC. and JABAM INC. are made and effective as of January 1, 2014.

 

A.Section 2.1 is amended to read, in its entirety, as follows:

 

The term of this Agreement shall commence on January 1, 2014 (the "Effective
Date") and, unless earlier terminated in accordance with Section ‎7 shall expire
on March 31, 2014.

 



NTN BUZZTIME, INC.   JABAM, INC.                     By: /s/ Jenna Zdanowski  
By: /s/ Jeffrey A. Berg   Authorized Signature     Authorized Signature        
    Jenna Zdanowski     Jeffrey A. Berg   Print Name     Print Name            
VP Human Resources     Chairman   Title     Title             December 19, 2013
    December 17, 2013   Date     Date



 

 